DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 4-7, 9-10, 12-13, and 15-23 are allowed.

Election/Restrictions
Claims 1-2, 4-7, 9-10, 12-13, and 15-23 are allowable. Claims 7 and 18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Groups I-II, as set forth in the Office action mailed on 10/28/21, is hereby withdrawn and claims 7 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Remarks
The claim amendments and the newly added claims 22-23 are supported at least in Figure 6 and specification paragraph(s) [0031-0032].

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in interview discussions held with Victor Kernus that began on 5/5/22 and continued through 5/18/22.

The application has been amended as follows: 
In the Claims:
Claim 1 has been amended as follows:
A disposable setting tool comprising: 
a housing[[,]] --defining a setting cone-- including a first end, a second end, and an intermediate portion extending between the first end and the second end, the intermediate portion having an outer surface and an inner surface defining a passage; 
a piston assembly --defining a mandrel-- arranged in the passage, the piston assembly including a first piston portion and a second piston portion that extends axially outwardly of the second end of the housing, the first piston portion including a first end portion, a second end portion, and an intermediate section extending between the first end portion and the second end portion, the intermediate section having an outer surface portion [[having a first area]] and an inner surface portion, the inner surface portion defining a pressure passage[[, the second piston portion including an outer surface zone having a second area that is substantially equal to the first area]], 
wherein an atmospheric chamber is defined between the inner surface of the housing and the outer surface portion of the piston assembly; 
a first seal arranged at the outer surface portion of the first piston portion at the first end portion; and 
a cap member arranged at the first end of the housing, the cap member including a flange that extends into the passage, the first seal being arranged between the cap member and the inner surface.

Claim 8 has been cancelled.

In claim 9 line 1, the number “8” has been replaced with --1-- in the phrase “claim 8”.

Claim 11 has been cancelled.

Claim 12 has been amended as follows:
A resource exploration and recovery system comprising: 
a surface system; and 
a subterranean system including a tubular string extending into a wellbore and a disposable setting tool extending from the surface system into the tubular string, the disposable setting tool comprising: 
a housing --defining a setting cone-- including a first end, a second end, and an intermediate portion extending between the first end and the second end, the intermediate portion having an outer surface and an inner surface defining a passage; and 
a piston assembly --defining a mandrel-- arranged in the passage, the piston assembly including a first piston portion and a second piston portion that extends axially outwardly of the second end of the housing, the first piston portion including a first end portion, a second end portion, and an intermediate section extending between the first end portion and the second end portion, the intermediate section having an outer surface portion [[having a first area]] and an inner surface portion, the inner surface portion defining a pressure passage[[, the second piston portion including an outer surface zone having a second area that is substantially equal to the first area]], 
wherein an atmospheric chamber is defined between the inner surface of the housing and the outer surface portion of the piston assembly; 
a first seal arranged at the outer surface portion of the first piston portion at the first end portion; and 
a cap member arranged at the first end of the housing, the cap member including a flange that extends into the passage, the first seal being arranged between the cap member and the inner surface.

In claim 19 line 2, the article “a” has been replaced with --the-- in the phrase “a setting cone”.

Claim 20 has been amended as follows:
A method of setting a subterranean device comprising: 
igniting a power charge in a power charge chamber of a disposable setting tool to form a pressurized gas; 
directing the pressurized gas outwardly of the power charge chamber; 
shifting a [[piston assembly having a first piston portion including an outer surface having a first area and a second piston portion having an outer surface portion including a second area that is substantially equal to the first area, the piston assembly being]] --first member defining a mandrel-- arranged in a passage of a second member --defining a setting cone-- with the pressurized gas, the second member including a cap member having a flange that extends into the passage; and 
compressing an atmospheric gas arranged in an atmospheric chamber arranged between the first member and the second member, wherein shifting the first member sets the subterranean device.

Claim 21 has been amended as follows:
The method according to claim 20, wherein hydrostatic pressure acting on the first [[piston portion]]--member-- from above the setting tool is cancelled by hydrostatic pressure acting on the [[second piston portion]]--first member-- from below the setting tool.

New claim 22 has been added as follows:
The disposable setting tool according to claim 1, wherein the first piston portion includes a first area and the second piston portion includes a second area that is substantially equal to the first area.

New claim 23 has been added as follows:
The resource exploration and recovery system according to claim 12, wherein the first piston portion includes a first area and the second piston portion includes a second area that is substantially equal to the first area.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose, teach, suggest, or render obvious the configuration of the disposable setting tool, the piston/mandrel, the housing/setting cone, the atmospheric chamber, and the cap member with a flange.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Newton et al. US3677081 teaches, in Figures 2-3, a configuration of a piston 41, atmospheric pressure, a face area of annular piston 41 that is equal to the rod cross-section area, a balance of forces (col. 11:37 “pressure balance”) involving the hydrostatic pressure and the atmospheric pressure, in which the configuration helps minimize the load on a motor 24 and to provide tool deployment that is independent of the hydrostatic pressure or the pressure associated with the well depth (see col. 11:21-41).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	5/18/22